ARTICLES SUPPLEMENTARY DREYFUS INTERNATIONAL FUNDS, INC., a Maryland corporation having its principal office in Baltimore, Maryland (hereinafter called the "Corporation"), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: Pursuant to authority expressly vested in the Board of Directors of the Corporation (the "Board") by Article FIFTH of the Articles of Incorporation of the Corporation, as amended (the "Charter"), the Board hereby classifies and reclassifies the one hundred million (100,000,000) authorized but unissued shares of Class B Common Stock of Dreyfus Emerging Markets Fund, $.001 par value per share, as Class Y Common Stock of Dreyfus Emerging Markets Fund. Dreyfus Emerging Markets Fund is referred to as the "Fund." SECOND: The shares of Class Y Common Stock of the Fund shall have the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as set forth in Article FIFTH of the Corporation's Charter and shall be subject to all provisions of the Corporation's Charter relating to stock of the Corporation generally, and to the following: (1) As more fully set forth hereinafter, the assets and liabilities and the income and expenses of the Class Y Common Stock of the Fund shall be determined separately from the other classes of Common Stock of the Fund and from the other investment portfolios of the Corporation and, accordingly, the Fund's net asset value, dividends and distributions payable to holders, and amounts distributable in the event of liquidation of the Fund or the Corporation to holders of shares of the Fund's stock, may vary from class to class and from classes of the other investment portfolios of the Corporation.
